Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7a (fig. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
a.	para. [0033], page 20, line 23, the Examiner believes “22” should be “21”; and
b.	para. [0036], page 23, line 5, the Examiner believes “22” should be “21”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 4 requires “rearward” and line 13 requires “a front-rear direction.”  Is the rearward in the rear direction of the “front-rear direction”?
b.	Claim 1, line 7 requires “an upper surface portion” and lines 10-11 requires “an upper surface.”  Are these the same element where the 
c.	Claim 2, lines 1-2 and Claim 1, lines 12-13 each require “one of the power receiving lead-in bushings of the three phases is disposed along the front-rear direction of the main body portion.”  Is “one” of claim 2, the same as “one” of claim 1, or are these different “one”s?
d.	Claim 5, line 2, “the rear” lacks antecedent basis.  What if any is the relationship of “the rear” and “rearward” of claim 1, line 4?
e.	Claim 5, line 4 requires “a container.”  The “container” appears to be double claiming of the element “intermediate tank” of line 2.  Please confirm the “container” is the same element as the “intermediate tank”?
f.	Claim 5, line 4 requires “insulating gas.”  First, is “insulating gas” of claim 5, line 4, the same or different from “insulating gas” of claim 1, line 6?  Second, What element is filled with the “insulating gas”?  Is it the “intermediate tank”, the “container” or some other element?  Third, is the “insulating gas” of claim 5, line 4 sealed separately from the “insulating gas” of claim 1, line 6?  
 g.	Claim 9, line 4 requires “rearward” and line 14 requires “a front-rear direction.”  Is the rearward in the rear direction of the “front-rear direction”?
 h.	Claim 9, line 7 requires “rear” lacks antecedent basis.  What if any is the relationship of “rear” of line 7 and “rearward” of line 4?  Also “rear” should have an article “a” preceding “rear”;

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11, lines 1-3 requires “the main body portion is housed in a housing, and the intermediate tank . . . are disposed outside the housing” and Claim 9, line 7 requires “an intermediate tank which is provided in rear of the main body portion.”  How can the “intermediate tank” of claim 11 be disposed outside the housing, when claim 9 requires the “intermediate tank” to be in a rear of the main housing portion.  Notice that claim 5 has a different requirement of “to the rear of the main body”  which uses “to” instead of “in”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nissin Electric (JP S59-191812U) and Paulsson (DE 19626002).
With respect to Claim 1, Nissin  Electric teaches a gas-insulated switchgear (see fig. 1) comprising: a main body portion (1,5) in which a switching device (see fig. 2) is housed; power receiving lead-in bushings (3a,3b,3c) of three phases (4a,4b,4c, each being a phase) to which conductor portions extended rearward (from lower-left to upper-right of fig. 1) from the main body portion are connected, respectively; and a bushing tank (1,2a,2b,2c) at which the power receiving lead-in bushings of the three phases are provided and in which insulating gas (“insulating gas”) is sealed, the power receiving lead-in bushings of the three phases are disposed on an upper surface (see fig. 1, 1a) of the bushing tank, and one (3b) of the power receiving lead-in bushings of the three phases is disposed along a front-rear direction (lower-left/upper-right direction) of the main body portion. Nissin Electric fails to disclose an upper surface portion of the bushing tank is formed as a hemispherical portion protruding upward, and the power 
With respect to Claim 2, Nissan Electric discloses the claimed invention except for one of the power receiving lead-in bushings of the three phases is disposed along the front-rear direction of the main body portion such that the end portion thereof is inclined in a frontward direction of the main body portion.  Paulsson teaches one (fig. 1, 17 on right) of the power receiving lead-in bushings (17) of the three phases (“three-
With respect to Claims 3 and 8, Nissan Electric discloses the claimed invention except for the power receiving lead-in bushings of the three phases are inclined outward at equal angles in a range of 30 to 60 degrees from a vertical direction.  Paulsson teaches the power receiving lead-in bushings (17s) of the three phases (“three-phase system”) are inclined outward (see fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Nissin Electric with the bushings of Paulsson for the purpose of insuring that “the open-air high-voltage connections 10 have the required distances” between each of the open-air high-voltage connections for safe operation.  Paulsson fails to disclose the power receiving lead-in bushings of the three phases are inclined outward at equal angles in a range of 30 to 60 degrees from a vertical direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the power receiving lead-in bushings of the three phases are inclined outward at equal angles including in a range of 30 to 60 degrees from a vertical direction in order to space the upper ends of the power receiving In re Aller, 105 USPQ 233.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,045,364  discloses a bush tank with an inclined power receiving lead-in bushing, the bushing tank spaced apart from a main body portion. US 9,502,868 discloses a bush tank with an inclined power receiving lead-in bushing, the bushing tank spaced apart from a main body portion. US 6,686,553, 6,771,489, 10,355,460 and DE 3915699 disclose a main body portion with spaced apart power receiving lead-in bushings.  US 2,760,033 discloses inclined outwardly extending power receiving lead-in bushings from a hemispherical portion.  US 3,073,891, 3,214,550 and 3,335,245 disclose rotatable inclined outwardly extending power receiving lead-in bushings.  US 2021/0143618 shares common inventors with instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  10/22/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835